Case: 19-50371      Document: 00515181732         Page: 1    Date Filed: 10/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 19-50371                             FILED
                                  Summary Calendar                     October 31, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JONATHAN MONDRAGON-ESTRADA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-3406-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jonathan Mondragon-Estrada appeals the sentence imposed following
his guilty plea conviction for illegal reentry following deportation in violation
8 U.S.C. § 1326(a) and (b)(2). He argues that the enhancement of his sentence
pursuant to § 1326(b)(2), which increased his statutory maximum sentence to
20 years of imprisonment and three years of supervised release, is
unconstitutional because of the treatment of the provision as a sentencing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50371    Document: 00515181732    Page: 2   Date Filed: 10/31/2019


                                No. 19-50371

factor rather than as an element of a separate offense that must be proved to
a jury beyond a reasonable doubt. He concedes that this argument is foreclosed
by Almendarez-Torres v. United States, 523 U.S. 224 (1998). However, he seeks
to preserve the argument for possible Supreme Court review because, he
argues, subsequent decisions indicate that the Supreme Court may reconsider
its holding in Almendarez-Torres.
      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in an indictment or found by a jury beyond a
reasonable doubt.    This court has held that subsequent Supreme Court
decisions did not overrule Almendarez-Torres. See United States v. Wallace,
759 F.3d 486, 497 (5th Cir. 2014) (considering the effect of Alleyne v. United
States, 570 U.S. 99 (2013)); United States v. Pineda-Arrellano, 492 F.3d 624,
625-26 (5th Cir. 2007) (considering the effect of Apprendi v. New Jersey, 530
U.S. 466 (2000)). Thus, Mondragon-Estrada’s argument is foreclosed.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                      2